DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 24-26, 29-30, 36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, 26, 36, the claims recite separately formed prefilled modules.  However, there is no support in the original discloses for the modules being separately formed and thus it constitutes new matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 25-26, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0096981 to Yu in view of US Patent No. 4,919,268 to Young et al. (Young).
Regarding claim 1, Yu discloses a modular food storage system (Fig 2, 5) comprising a first prefilled module (4, €0032) having a first attachment flange (42) positioned near top of the module and configured to be connected to an adjacent prefilled module and configured to receive a food item, a second prefilled module having a second attachment flange (A, Fig 5 below) positioned near top of the second module and configured to be connected with adjacent module, the second prefilled module configured to receive a food item, a third prefilled module having a third attachment flange (B, Fig 5 below) positioned near a top of the third module and configured to be connected to adjacent prefilled module, the third module configured to receive a food item, a fourth prefilled module having a fourth attachment flange (C, Fig 5 below) positioned near top of fourth module and configured to be connected to adjacent prefilled module, the fourth module configured to receive a food item.  Yu does not teach engagement features on the attachment flanges.  Young discloses food storage containers (Fig 1, 27) with attachment flange (4) having engagement features (5, 6).  In particular, Young discloses 



    PNG
    media_image1.png
    486
    631
    media_image1.png
    Greyscale

Regarding claim 25, Yu discloses the storage system of claim 1 and further discloses an interior prefilled module (1) connecting to the four modules to form a generally round overall shape (Fig 5).  Yu does not teach the interior module having the structure as recited.  However, Young discloses module having a circular shape with an interior attachment flange (4) extending in an outward radial direction with one or more engagement features (5, 6) being connected to engagement features of peripheral modules, the module being interior in that it can have peripheral modules on either side such that the interior module is located in the center (Figs 4-5, 27).  One of ordinary skill in the art would have found it obvious to substitute the interior compartment of Yu with a functionally equivalent interior compartment with the features recited as disclosed by Young as an alternative way to attach to the other compartments in the same manner the compartments attach to each other since it has been held that simple In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  The modification would have resulted in the interior module having an attachment flange configured to overlap with the attachment flanges of the prefilled modules as described in the same manner as Young since Yu discloses that all four of the prefilled modules are attached to the interior module.   
Regarding claim 26, 36, Yu discloses a modular food storage system (Fig 2, 5) comprising a first prefilled module (4) having a first attachment flange (42) positioned near top of the module and configured to be connected to an adjacent prefilled module and configured to receive a food item, a second prefilled module having a second attachment flange (A, Fig 5 above) positioned near top of the second module and configured to be connected with adjacent module, the second prefilled module configured to receive a food item, a third prefilled module having a third attachment flange (B, Fig 5 above) positioned near a top of the third module and configured to be connected to adjacent prefilled module, the third module configured to receive a food item, a fourth prefilled module having a fourth attachment flange (C, Fig 5 above) positioned near top of fourth module and configured to be connected to adjacent prefilled module, the fourth module configured to receive a food item.  Yu does not teach engagement features on the attachment flanges.  Young discloses food storage containers (Fig 1, 27) with attachment flange (4) having engagement features (5, 6).  In particular, Young discloses engagement features on the flanges on each container such that the flanges overlap to connect the top of the containers (Fig 27, col. 4, ll. 45-55).  One of ordinary skill in the art would have found it obvious to incorporate engagement features to the Yu flanges as suggested by Young in order to form a modular interconnected system of containers in a construction kit (Young, col. 1, ll. 15-20).  In particular, the modular system of container would form a generally round overall shape since each compartment is rounded with rounded corners (Yu, Fig 5).  Furthermore, the In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  The modification would have resulted in the interior module having an attachment flange configured to overlap with the attachment flanges of the peripheral modules as described in the same manner as Young since Yu discloses that all four of the peripheral modules are attached to the interior module.  In addition, note that product by process limitations are given little patentable weight.  In the instant case, since the prior art has the structure as recited, then it would be capable of being made by the recited process of being separately formed.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Young and US Patent No. 7,658,296 to Van Handel et al. (Van Handel).
Regarding claim 2, the modified Yu teaches the system of claim 1 but does not teach the flanges having a height less than a height of a lip of the module, the heights being offset and lip configured to connect with a lid.  However, Van Handel discloses a food storage system (Fig 1) comprising the recited four linkable compartments (26, 28, 32, 34), each compartment having an attachment flange (52) positioned near a top of the compartment, the compartments configured to receive food items (abstract), each flange of the compartments configured to connect with the flange of an adjacent compartment to securely connect the compartments together (Fig 1).  In particular, Van Handel discloses flanges of the containers at a first height and lips (48) of the containers at a second height, second height offset from the first height, the lip configured to couple with a lid (12).  One of ordinary skill in the art would have found it obvious to incorporate lips to the flanges of Yu as suggested by Van Handel in order to facilitate engagement of a lid.

Claim 5, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Young and US Patent No. 3,759,371 to Marks.
Regarding claim 5, 29, the modified Yu teaches the system of claim 1, 26 but does not teach the connection to be a hollow protrusion to frictionally fit within another hollow protrusion.  However, Marks discloses that such a snap fit connection (Fig 9) comprising two hollow protrusions (28, 29), one within another was known in the art and one of ordinary skill in the art would have found it obvious to substitute the connection of the modified Yu with the connection of Marks to better facilitate engagement since it has been held that simple In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Claim 24, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Young and US 2002/0079313 to Grayson.
Regarding claim 24, 30, the modified Yu teaches the system of claim 1, 26 except for the connectors being magnetic.  However, Grayson discloses storage system (Fig 1) and in particular discloses connectors (52, 54) of each container being magnetic (€0052).  One of ordinary skill in the art would have found it an obvious to substitute the connector with a functionally equivalent magnetic connector as suggested by Grayson in order to attach the containers since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Response to Arguments
Applicant's arguments filed 5/29/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that the modules of the prior art are not separately formed or prefilled.  Assuming arguendo that applicant has support for the claimed limitation, product by process limitations are given little patentable weight and so long as prior art has the structure as recited, then it can be made by the process as recited.  In the instant case, each of the modules of Yu can be separately formed and prefilled since it has the structure as recited.  Applicant further argues that Young does not teach flange engagement features of the modules on the attachment flange and points to an embodiment where engagement features are on bottom of the container.  This is not persuasive because the rejection relies .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT POON/               Examiner, Art Unit 3735